Citation Nr: 0915466	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969 and November 2001 to November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Detroit, Michigan, which continued a noncompensable 
disability rating for bilateral defective hearing and denied 
service connection for hypertension.

In his October 2006 VA Form 9, the Veteran argues with 
respect to his service-connected bilateral tinnitus that the 
ringing/screaming noises in his ears are very hard to cope 
with and make it difficult to sleep.  He essentially contends 
that his current 10 percent disability rating does not 
adequately account for the difficulties he experiences, which 
are beyond what is contemplated by the Schedule for Rating 
Disabilities.  The Veteran's representative has requested 
that the Veteran's statements be construed as a request for 
an extraschedular evaluation for tinnitus and a claim of 
service connection for a sleep disorder as secondary to the 
service-connected tinnitus.  See informal hearing 
presentation, April 2009.  The Board refers the undeveloped 
matters to the RO for appropriate action.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The issue of entitlement to a compensable rating for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's 
hypertension had its onset in active service.


CONCLUSION OF LAW

The Veteran's hypertension was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for 
hypertension, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this case, the Board is granting 
in full the benefit sought on appeal.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has hypertension as a result of 
active service.  Specifically, he maintains that his 
hypertension had its onset during his second period of 
service from November 2001 to November 2002.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service treatment records for the Veteran's second period of 
service from November 2001 to November 2002 show that he was 
first diagnosed with hypertension in December 2001 when a 
routine examination revealed a high blood pressure reading.  
On follow up treatment in January 2002, he was again found to 
have high blood pressure.  It was noted that he had no 
history of this condition.  Service treatment records also 
reflect that the Veteran was prescribed with atenolol in 
December 2001, and that his hypertension was well-controlled 
after that point.  Medical examination reports dated in April 
2002 and October 2002 confirm that the Veteran had high blood 
pressure in service.  

A March 2003 private medical statement from N.A. Basmaji, 
M.D. indicates that the Veteran's blood pressure increased 
significantly after he was recalled to active duty.  Dr. 
Basmaji explained that the Veteran called in December 2001, 
reporting blood pressure readings as high as 174/110.  Dr. 
Basmaji then started the Veteran on Tenormin.  It is further 
noted that the Veteran's blood pressure continues to rise and 
that the dosage of the prescribed medication had to recently 
be increased in February 2003.  

The Veteran was afforded a VA general medical examination in 
April 2003.  The examination report includes a summary of the 
Veteran's relevant medical history and indicates that he is 
taking atenolol.  Following a physical examination, the 
examiner diagnosed the Veteran with hypertension, noting that 
it was controlled.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran's hypertension is shown to 
have had its onset in service.  The Veteran's service 
treatment records and the medical statement from his private 
physician clearly demonstrate that he was first diagnosed 
with hypertension in December 2001, while in service.  This 
diagnosis was confirmed at his April 2003 VA examination and 
is not contradicted by any of the other evidence of record.  
Although Dr. Basmaji's statement indicates a history of 
borderline fluctuating high blood pressure, there is no 
evidence of record showing an actual diagnosis of 
hypertension prior to December 2001.  As mentioned above, the 
Veteran's service treatment records indicate that he had no 
history of hypertension.  Based on the foregoing, the Board 
finds that the evidence of record demonstrates that the 
Veteran's hypertension had its onset in service.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's hypertension is 
related to active service, and therefore, service connection 
is warranted.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  See 38 U.S.C. § 5107(b) (West 
2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is 
granted.  


REMAND

The Veteran was afforded a VA audiological examination in 
April 2003.  In an April 2009 informal hearing presentation, 
the Veteran's representative indicated that the Veteran's 
auditory difficulties had increased in severity since the 
last examination.  Given that 6 years have elapsed since that 
examination and the Veteran's contention that his hearing 
loss disability has gotten worse, the Board finds it 
necessary to remand this issue in order to schedule the 
Veteran for a new audiological examination.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(stating that where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that 
case.  As this case is being remanded for other matters, the 
AOJ now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, that 
includes the following: 

a) Notice to the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life; 

b) Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008), the formula 
for evaluating hearing impairment, and 
38 C.F.R. § 4.86, the formula for 
evaluating exceptional patterns of 
hearing impairment, and of the fact that 
his rating will be determined by applying 
the relevant Diagnostic Codes; and 

c) Notice that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.

2.  The AOJ should also schedule the 
Veteran for an appropriate VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
the examiner and the examiner must note 
in the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

3.  Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the August 2006 SOC should be 
reviewed.  If the benefit sought on 
appeal is not granted, the Veteran should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


